Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of common stock, $1.00 par value per share, of Stewart Information Services Corporation, a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:October 17, 2016 Foundation Offshore Master Fund, Ltd. By: /s/ Sky Wilber Name: Sky Wilber Title: Director Foundation Asset Management, LP By: /s/ Sky Wilber Name: Sky Wilber Title: Managing Member Foundation Asset Management GP II, LLC By: /s/ Sky Wilber Name: Sky Wilber Title: Managing Member /s/ David Charney DAVID CHARNEY /s/ Sky Wilber SKY WILBER
